DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The office action dated 26 January 2021 is vacated and the present office action resets the response period for the applicant.  Applicant’s arguments combined with the claim amendments dated 12 August 2020 have been fully considered and are found persuasive in part with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, a new reference and grounds of rejection are presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 3-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 2019/0223747).
Regarding claims 1 and 14, Chou discloses a galvanic vestibular stimulation device, comprising: a glasses frame, two temples having proximal and distal ends, connected at the proximal ends to the glasses frame, and two temple tips at the distal ends of the two temples (e.g. Fig. 22A); one or more electrodes positioned in the temple tips (e.g. ¶¶ 244); one or more wireless transceivers positioned in the temples (e.g. ¶¶ 115); one or more accelerometers, gyroscopes, and magnetometers positioned in the temples (e.g. ¶¶ 206); one or more processors communicatively connected to the electrodes, the wireless transceivers, the accelerometers, the gyroscopes, the magnetometers, the processor positioned in the temples (e.g. ¶¶ 115, 139, etc.); and one or more batteries positioned in the temples (e.g. ¶¶ 115); and one or more non-
Regarding claims 3-4 and 16-17, Chou discloses an embodiment where the temple tips are curved inwards towards each other (e.g. Figs 22 – where the examiner notes that human physiology requires temple tips to curve inwards).  Additionally, it is noted that the electrodes deliver stochastic stimulation to a user’s skin at the temple region, near the user’s mastoid process to enhance postural response (e.g. ¶¶ 54, 203, 211, etc.).
Regarding claims 5-6 and 9, the device sends, stores, and receives signals from cloud storage or an onboard non-transitory CRM, where the wireless transceiver may be Bluetooth, etc. (e.g. ¶¶ 115, 139, 164, etc.).
Regarding claims 7-8, the accelerometers, gyroscopes, and magnetometers communicate with the processors to send data relating to the device’s speed, acceleration, orientation, location, and direction and the stimulation is adjusted accordingly based on the feedback (e.g. ¶¶ 206, 257, etc.).
Regarding claims 10-11 and 18, the device may include batteries which are rechargeable (e.g. ¶¶ 178).
Regarding claims 12-13 and 19-20, the device further comprises inductive charging coils (e.g. ¶¶ 178) and corrective lenses (e.g. ¶¶ 209, etc.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792